Citation Nr: 1606401	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability, claimed as secondary to bilateral pes planus.

2. Entitlement to service connection for residuals of a broken right hand.

3. Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to broken right hand in service.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disability.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.

6. Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Specifically, a July 2008 rating decision denied compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disability and a heart disability; a May 2012 rating decision granted service connection for pseudofolliculitis barbae and assigned a 0 percent (noncompensable) disability rating; and a May 2014 rating decision reopened previously denied claims of service connection for a low back disability, a broken right hand, and bilateral carpal tunnel syndrome and denied the claims on the merits.

This case was previously before the Board in February 2014, when it was remanded to provide the Veteran with a Board hearing.  In early December 2014, the Veteran called VA and stated that he did not want a hearing and wished instead for the Board to render a decision.  In mid-December 2014, the Veteran changed his mind and requested a Board hearing to be held by videoconference.  In order to satisfy this most recent request, the matter must be remanded. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran had requested a Board hearing in conjunction with his claim for an initial compensable disability for pseudofolliculitis barbae and his claims for compensation under 38 U.S.C.A. § 1151, as indicated in a statement submitted in January 2014.  To that end, the Board remanded the Veteran's pending appeals when the claims file was reviewed in February 2014.

The record shows that after the claims were remanded, the Veteran spoke with someone at VA on December 2, 2014, and stated that he did not want a hearing and would rather that the Board adjudicate his claims without one.  The VA employee repeated this statement to the Veteran for clarification and he stated that he understood that a hearing would not be provided.

Three weeks later, on December 24, 2014, the Veteran again called and spoke with someone at VA regarding recent determinations made in his case.  At that time, he stated that he was requesting a Board hearing to be held by videoconference.  The Veteran has a right to request a Board hearing and to offer testimony and argument at such a hearing in furtherance of his appeal.  

In light of the most recent communication on the subject of a hearing, the Board will again remand these appeals to allow the Veteran to be heard.  However, the Board would caution the Veteran that repeated remands to allow for the scheduling of initial hearings are not in his best interest with regard to yielding a final determination in the matter.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing on all of the claims currently on appeal, at the location most convenient to him, with the caution that repeated remands by the Board for initial hearings are not common place and further delay a final determination.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




